Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 1 of 15 Pageid#: 225




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

 ____________________________________
                                     )
                                     )
 MICHAEL DONALDSON,                  )
                                     )
       Plaintiff,                    )
                                     )
             v.                      )   Case No.: 3:18CV00097
                                     )
 TRAE FUELS, LLC., et al.            )
                                     )
       Defendants.             )
                                     )
 ____________________________________)

             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 14
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 2 of 15 Pageid#: 226




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION


                                                  )
    MICHAEL DONALDSON,                           )
                                                 )
            Plaintiff,                           )
                                                 )
                    v.                            )      Case No.: 3:18CV00097
                                                  )
    TRAE FUELS, LLC., et al.                     )
                                                 )
           Defendants.                           )
                                                 )
                                                 j

          PLAINTIFF’S SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
         DEFENDANTS’ INTERROGATORIES AND DOCUMENTS REQUESTS TO
                                PLAINTIFF

          Plaintiff Michael Donaldson, by and through undersigned counsel, hereby provides his

   objections and responses to Defendants’ Interrogatories and Document Requests as follows:

                                        INTERROGATORIES

    1. Describe in detail the time and manner in which you informed your employer that you had

       been diagnosed with cancer. Your answer should include, but not be limited to, a description

       of all verbal communications with any other person in your workplace regarding your

       diagnosis.

   OBJECTION: Plaintiff objects to the request as vague in that “all verbal communications with

   any other person in your workplace,” could mean conversations Plaintiff had or conversations

   any employees had. Plaintiff further objects to the request to the extent it is unduly burdensome

   in that the benefit of describing all conversations regarding Plaintiffs diagnosis does not justify

   the burden of describing each such conversation with individuals who had no supervisory
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 3 of 15 Pageid#: 227




    responsibility for Plaintiff. Subject to and without waiving the foregoing objections. Plaintiff

    states:

              In the middle to end of April 2014, Mr. Donaldson learned that he had a mass on his

    pancreas. Mr. Donaldson believes he informed John Frink in person of this at work the day he

    learned of his diagnosis.

              Between May 15, 2014 (the date Mr. Donaldson learned of his diagnosis with pancreatic

    cancer) and May 19, 2014 (the date of Mr. Donaldson’s first appointment with an oncologist),

    Mr. Donaldson told Mr. Frink that he had been diagnosed with pancreatic cancer and that he had

    and oncology appointment and would be into the office after his appointment. On May 19,

    2014, Mr. Donaldson called Mr. Frink and told him he had been diagnosed as having pancreatitis

    and was going to be hospitalized so that he would not expect him to be at work, as previously

    promised.

              On May 21, when Mr. Donaldson was released from the hospital, he called K.evin

    Whyrick and Mr. Donaldson believes that he told Mr. Whyrick of his cancer diagnosis. Mr.

    Donaldson and Mr. Whyrick discussed Mr. Donaldson’s pancreatitis generally and Mr. Whyrick

    asked if he had been in pain. At this time, Mr. Whyrick told Mr. Donaldson that the company

    had hired a temporary accountant that Mr. Donaldson would need to help train.

              Mr. Donaldson returned to work on May 27, 2014 and believes he thereafter had

    conversations with Fran Holiday and Chris LaRocco about his cancer diagnosis but does not

    recall the specific date of those conversations. Mr. Donaldson also had conversations with Mr.

    Whyrick about whether his cancer was expected to progress fast or slow.



    2. Describe in detail all physical restrictions imposed upon you by your physicians from




                                                     2
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 4 of 15 Pageid#: 228




       May 15, 2014 to August 20, 2014.

   RESPONSE: Mr. Donaldson’s physicians did not impose any physical restrictions on him other

   than to instruct him to undergo chemotherapy which was first scheduled on July 3, 2014. Mr.

   Donaldson took chemotherapy on three Fridays a month and took time off of work to attend those

   appointments. Mr. Donaldson was able to make up the time off during the prior four days in his

   workweeks.



   3. Identify and describe in detail all negative symptoms or conditions experienced by you as a

      result of your cancer and subsequent treatment. Your answer should include, but not be limited

      to, a specific description of how any such symptoms or conditions affected your ability to

      perform your work for the Company.

      RESPONSE: Mr. Donaldson suffered from abnormal cell growth in his pancreas. To treat

      this, Mr. Donaldson underwent chemotherapy and was thus forced to work a modified

      schedule. Mr. Donaldson responded well to the chemotherapy which he took on Fridays and

      the primary symptom he felt after chemotherapy was a lethargic feeling on Saturdays or on

      Sundays.

          Mr. Donaldson also suffered from blood loss because the tumor on his pancreas blocked

      the splenic artery which caused blood to flow around the tumor to portal veins that ruptured.

      Mr. Donaldson had to get blood transfusions to treat this blood loss. The first blood transfusion

      Mr. Donaldson received was on March 25.           A week later, Mr. Donaldson had another

      transfusion. The next transfusion was in July during the period Mr. Donaldson was undergoing

      chemotherapy. From July through November 2014, Mr. Donaldson continued to receive blood

      transfusions, originally once a month and then once every two weeks through October to




                                                    3
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 5 of 15 Pageid#: 229




       November. In November, Mr. Donaldson’s blood loss was so bad that he was taken off

       chemotherapy.

              At the end of February 2015, Mr. Donaldson resumed chemotherapy following surgery to

       remove the tumor. Mr. Donaldson experienced similar lethargic feelings following each

       chemotherapy treatment as he had before surgery. Mr. Donaldson completed chemotherapy

       on June 23, 2015.



    4. Describe in detail each instance in which you “received positive feedback” from your

         supervisors as alleged in 29 of your Complaint.

   RESPONSE: The instances that Mr. Donaldson referred to in the Complaint are that when Mr.

   Donaldson was first hired in October 2013, he had to re-value all the assets the company had

   purchased to the determine the assets’ current value. Mr. Donaldson’s predecessor had been unable

    to complete the valuation but Mr. Donaldson determined how to do it and was able to value the

    inventory at around $300,000. At the same time, Mr. Donaldson dealt with a personnel issue the

    company had been having with an employee that had worked with Mr. Frink at a prior company

    and had attempted to assume authority he was not authorized to assume, which had irritated other

    employees. Mr. Donaldson spoke with the individual and resolved the issue. Mr. Donaldson

    discussed these two items with Mr. LaRocco who stated “I think we found the right guy.”

              In another instance, Mr. Donaldson devised a standard bid sheet for the Company to use

    when bidding on jobs and Mr. LaRocco praised him after reviewing it by stating, “this is how you

    do it.”

              Additionally, although Mr. Donaldson does not recall specific comments Mr. Whyrick,

    who worked almost exclusively from Colorado, made praising Mr. Donaldson’s performance, Mr.




                                                     4
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 6 of 15 Pageid#: 230




    Donaldson’s monthly financial statements had to be approved by Mr. Whyrick and/or Michelle

    Mills, his subordinate. Mr. Whyrick approved Mr. Donaldson’s work and rarely had many

    additions.

              Mr. Frink periodically praised Mr. Donaldson’s performance with comments like “good

    job.”



     5. Describe in detail all verbal and written communications you exchanged with the temporary

            accountant referred to in K 44 of your Complaint.

    OBJECTION: Mr. Donaldson objects to the request for communications between him and the

    temporary as irrelevant and disproportionate to the needs of the case given the lack of importance

    of resolving the issues in this case. Subject to and without waiving the foregoing objections, Mr.

    Donaldson recalls that when he got out of the hospital following his pancreatic cancer and

    pancreatitis diagnosis, Kevin Whyrick informed him that they hired the temporary accountant

    and that Mr. Donaldson was supposed to train her. Mr. Donaldson then returned from the trip

    to adopt his child and met the temporary accountant.

              Mr. Donaldson does not recall the specifics of any written or verbal communication with

    the temporary accountant. On Monday, May 27, 2014, Mr. Donaldson began training the

    temporary accountant. Mr. Donaldson is not positive what aspects he started training her on first

    but believes he showed her the general ledger and chart of accounts, and also how payroll and

    accounts payable worked. Over the next several days, Mr. Donaldson showed her how to do the

    tasks he knew how to do as he performed them, and he also watched her perform some of the

    tasks. Mr. Donaldson also showed her the ERP system and how to make entries. Mr. Donaldson

    also believes that he provided her some EnviroTech materials regarding work procedures. Mr.
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 7 of 15 Pageid#: 231




    Donaldson did not spend all his working time training the temporary accountant because Mr.

    Donaldson had to complete his day-to-day tasks and he trained her as he could. Mr. Donaldson’s

    opinion was that the temporary accountant was capable.

             In around the first or second week of June 2014, Mr. Donaldson believes that Ms. Aleman

    came into Mr. Donaldson’s office and said that the company could not afford to employ the

    temporary accountant along with Mr. Donaldson, Mr. Donaldson said “well, Kevin [Whyrick]

    hired her,” and Ms. Aleman responded that hiring the temporary accountant was premature.

             Mr. Donaldson later learned that the company would release the temporary accountant.

    Mr. Donaldson provided the temporary accountant advance notice that she would not be retained

    long-term but Mr. Frink relayed the final decision to release her to her. Mr. Donaldson was not

   aware of the date of the temporary accountant’s last day and thus did not provide this information

   to her.



   6. Describe in detail your participation in the decision to release the temporary accountant as

       described in If 47 of your Complaint. Your answer should include, but not be limited to, a

       description of all verbal communications regarding the temporary accountant.

   RESPONSE: Mr. Donaldson was not involved in the decision to release the temporary accountant.

   In around the first or second week of June 2014, Mr. Donaldson believes that Ms. Aleman came

   into Mr. Donaldson’s office and said that the company could not afford to employ the temporary

   accountant along with Mr. Donaldson. Mr. Donaldson said “well, Kevin [Whyrick] hired her,”

   and Ms. Aleman responded that hiring the temporary accountant was premature.

             Mr. Donaldson later learned that the company would release the temporary accountant.

   Mr. Donaldson provided the temporary accountant advance notice that she would not be retained




                                                   6
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 8 of 15 Pageid#: 232




   long-term but Mr. Frink relayed the final decision to release her to her. Mr. Donaldson was not

   aware of the date of the temporary accountant’s last day and thus did not provide this information

   to her.



    7. Describe in detail all difficulties you had in operating and understanding the Company’s IFS

        system. Your answer should include, but not be limited to, a detailed description of each

        instance in which you requested assistance and/or clarification from another employee or

        supervisor related to IFS and / or those instances in which you requested or were required by

        the Company to engage in further training on the IFS system.

   OBJECTION: Plaintiff objects to the request in that the phrase “difficulties in operating and

   understanding the Company’s IFS system,” is undefined and, for instance, could encompass

   irrelevant technical difficulties unrelated to Plaintiffs performance.      Subject to and without

   waiving the foregoing objection, Plaintiff states that he did not have any difficulties operating and

   understanding the IFS system after he was trained on it and only had day-to-day discussions with

   colleagues about general questions or confirmation that he was performing tasks correctly.

   Plaintiff went to EnviroTech’s Colorado office to engage in IFS training in November 2013 to

   learn the structure and functionality of the system, which was similar to other enterprise resource

   planning (“ERJP”) systems Mr. Donaldson worked with in prior jobs.             ERP systems allow

   companies to track various information, including accounting and inventory information. In this

   training, an IFS consultant showed Mr. Donaldson the various functions and modules of the IFS

   system and how to operate each. Mr. Donaldson believes that this training was done using

   hypothetical information and was not specific to Trae Fuels which was not operational enough to

   provide infonnation to use to train on IFS.




                                                    7
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 9 of 15 Pageid#: 233




          A month later, in December 2013, Mr. Donaldson, Mr. Frink, Mr. Walker, and EnviroTech

   employee Debby Vannest met to assign new standard cost valuations for the physical inventory

   and then enter those values into the inventory module for the IFS system. Trae Fuels decided to

   use a standard costing method of valuing their inventory. Under a standard costing method, a

   company assigns a set value to a type of inventory based on historical information and past prices

   rather than the actual price paid for a particular piece of inventory. These standards are used to set

   prices or evaluate bids and also can be used as a metric to ascertain favorable or unfavorable

   variances. During this meeting, Trae Fuels established standard costs for its various inventory

   items based largely on Mr. Frink’s experience and knowledge, since he had experience in the pellet

   business.

          After the company struggled to obtain manufacturing jobs because its prices were too high.

   Mr. LaRocco asked Mr. Frink if he had set the standard costs too high and Mr. Frink acknowledged

   that he had probably “padded,” the costs. Mr. Donaldson then evaluated the standard costs against

   what the company had actually paid for inventory and confirmed that they had set the standard

   costs too high.

           In May 2014, Mr Donaldson, Mr. Frink, Mr. Walker, and Debby Vannest met to discuss

   re-evaluating the cost standards and modify them. Mr. Donaldson and the others had a two-hour

   call with an EPS consultant (Mr. Donaldson cannot recall whether this call took place on one or

   two separate days) to ensure that they properly modified the old cost standards to the new cost

   standards number and utilized the right application in the cost / inventory module of the IFS system.

   Mr. Donaldson believes they had similarly called IFS assistance to properly set the standard costs

   in December 2013.




                                                     8
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 10 of 15 Pageid#: 234




     8. Identify each and every occasion in which you took leave from the Company and did

        not inform your supervisors and / or co-workers regarding the duration of your leave.

    OBJECTION: Plaintiff objects to this request as irrelevant. Subject to and without waiving

    the foregoing objection, Plaintiff states that on March 25, 2014, Mr. Donaldson lost half his

   blood supply and took leave and was hospitalized in the intensive care unit. The next

   morning, Mr. Donaldson called Mr. Frink from the ICU, while his wife held the phone, and

    took leave and told Mr. Frink what had happened and that he had been hospitalized. Mr.

    Donaldson did not tell the company the duration of his leave because he did not know how

    long he would be hospitalized. Mr. Frink and Clayton Walker visited Mr. Donaldson in the

    hospital on March 26.

           When Mr. Donaldson was hospitalized on May 19, 2014 with the incorrect

    pancreatitis diagnosis, he again was unable to tell Mr. Frink how long he would need leave.

           Mr. Donaldson did not otherwise request leave without informing his supervisors how

    long he would be out of the office.



     9. Describe in detail all “high-level tasks” which you were asked to perform and the related

         “greater role” you were asked to take on as described in ^ 74 of your Complaint.

    RESPONSE: Plaintiff states that Mr. LaRocco and Ms. Aleman directed him to take charge

    of reducing Trae Fuels’s spending and essentially force Mr. Frink not to spend money he had

    been spending to fix problems in the plant and keep it operating. Mr. LaRocco and Ms.

    Aleman also directed Mr. Donaldson to do more to explain the financial reports to Mr. Frink,

    although Mr. Donaldson had already been explaining the company’s financial position to Mr.

    Frink and did not have the authority to direct Mr. Frink’s spending.




                                                     9
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 11 of 15 Pageid#: 235




     10, Identify and describe in detail all requests for accommodation made by you during your

        employment. Your answer should include, but not be limited to, a description of the

        full nature of the request for accommodation, the reason for the requested

        accommodation, and the Company’s response to your request.

   RESPONSE:        Mr. Donaldson made periodic requests for time off to attend medical

   appointments and also asked for time off during the two times he was hospitalized in March

   and May 2014. Mr. Donaldson needed this time off to obtain treatment and to recover from

   serious illnesses. The company granted Mr. Donaldson’s requests for time off.

        Additionally, Mr. Donaldson talked to Mr. Frink about his need for chemotherapy on

   Fridays in Baltimore and asked for a modified schedule to allow Mr. Donaldson to get his hours

   and work done earlier in the week. Mr. Donaldson needed this treatment to reduce the growth

   and size of the tumor on his pancreas. Ultimately, the company agreed to this plan and Mr.

   Donaldson was able to attend chemotherapy beginning July 3.



    11. Describe in detail each and every fact in support of your contention in ^ 91 of the

        Complaint that your employment was terminated “because of [your] actual or perceived

        disability of pancreatic cancer.”

   OBJECTION: Plaintiff objects to this request as unduly burdensome and disproportionate to

   the needs of the case in that both parties have access to the same facts from which to draw the

   legal conclusions as to what facts support Plaintiffs contention. Subject to and without waiving

   the foregoing objection, Plaintiff states that he was a successful employee and seemed well-liked

   by his supervisors until he informed them that he had pancreatic cancer. Kevin Whyrick



                                                   10
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 12 of 15 Pageid#: 236




    immediately hired a temporary accountant upon Mr. Donaldson’s hospitalization on May 19,

    2014.

            When Mr. Donaldson returned to work, on Tuesday, May 27, 2014, Ms. Aleman unfairly

    criticized him for leaving his work cell phone in the office while he traveled to Utah to adopt his

    child. This criticism was unjustified because Mr. Donaldson had left his phone to be fixed

    because it was malfunctioning and his supervisors knew he was available on his personal cell

    phone, which they had used to communicate with him prior to this time.

            Mr. Donaldson’s supervisors asked him questions about his pancreatic cancer and about

    its potential effect on the company. Mr. LaRocco asked Mr. Donaldson if he planned to work

    part-time and stated “your wife must have good insurance.” Mr. Whyrick asked Mr. Donaldso
                                                                                              n
    if his cancer was slow or aggressive. Mr. LaRocco mentioned that his aunt or great aunt had

    died from pancreatic cancer.

            When the company terminated Mr. Donaldson, it did so without having provided him

   written or verbal discipline or providing him an opportunity to improve his supposedly deficient

   performance. The company provided other employees such warning or opportunities to improve.

   During Mr. Donaldson’s termination meeting, Mr. Frink claimed that Mr. Donaldson did not
                                                                                            fit
   the company culture even though he had never raised that issue prior to the meeting.



    12. Describe in detail each and every fact in support of your contention in U 104 that

        the Company “refused to engage in an interactive process to identity reasonable

        accommodations.”

    OBJECTION: Plaintiff objects to this request as unduly burdensome and disproportionate to
                                                                                              the
    needs of the case in that both parties have access to the same facts from which to draw the legal




                                                   11
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 13 of 15 Pageid#: 237




     conclusions as to what facts support Plaintiffs contention. Subject to and without waiving the

     foregoing objection. Plaintiff states that the company terminated Mr. Donaldson without

     justification rather than continue to employ him.         In doing so, the company ceased to

     accommodate Mr. Donaldson or engage in the interactive process to determine accommodations

     for Mr. Donaldson as he continued his treatment for pancreatic cancer.



     13. Describe in detail each component of damages that you are seeking in this suit. Your answer

         should include, but not be limited to, a detailed description of how you computed each

         element of the damages you seek and the identification of every document supporting your

         calculations.

    OBJECTION: Complainant objects to the request to the extent it seeks documents or

    information protected by the attorney-client privilege or work product protection. Complainant

    further objects to the request as unduly burdensome in seeking every documents supporting the

    calculations. Complainant also objects to providing information regarding his attorneys’ fees as

    irrelevant until after he is a prevailing party. Subject to and without waiving the foregoing

   objections, Complainant states:

             a. Plaintiff is entitled to back pay in the amount of $480,000 through December 2019.

                 Plaintiffs last salary was $90,000 per year and has not found replacement

                 employment. $90,00 per year over sixty-four months from September 1, 2014 until

                 December 31, 2019 totals $480,000.


             b. Plaintiff is entitled to front pay in lieu of resinstatement in the amount of $180,000.

                 Plaintiff estimates that, at minimum, it will take him an additional two years to find

                replacement employment. At his last salary of $90,000 per year, this totals $180,000.



                                                    12
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 14 of 15 Pageid#: 238




   EnviroTech and Trae Fuels have not claimed that Plaintiff was unable to perform the essential

   functions of his position.



    17, Describe in detail the June 4, 2014 meeting between you and Trae Fuels / EnviroTech

        employees.

   RESPONSE: Plaintiff met with Mr. Frink, Mr. LaRocco, and Ms. Aleman. Mr. LaRocco and

   Ms. Aleman did not criticize Plaintiff s performance in the meeting, instead, the meeting was about

   Trae-Fuels’s profitability and what Mr. Frink needed to do to ensure Trae-Fuels was viable. Ms.

   Aleman led the meeting and said that Trae-Fuels was running out of cash. Ms. Aleman stated that

   they had to go back to Trae-Fuels’s owners and obtain additional capital due to lack of probability.

   Ms. Aleman instructed Mr. Donaldson to perform cash flow projections for Mr. Frink and to do

   more to ensure Mr. Frink made better financial decisions. Mr. Donaldson replied that he did push

   back on Mr. Frink but that Mr. Frink was the General Manager and that he did not have signing

   authority to authorize cash expenditures or draw down on the company line of credit. Those

   spending decisions had to be authorized by Mr. Frink, Mr. Whyrick, or Roger Knoff of

   EnviroTech. Mr. LaRocco and Ms. Aleman asked that Plaintiff perform more high-level tasks and

   that he take on a greater role in instructing Mr. Frink on financial matters. Plaintiff does not recall

   any complaints about him other than the trivial telephone issue Ms. Aleman raised.



    18. Describe in detail all efforts you have made to obtain employment since the termination of

        your employment at Trae Fuels.

    SUPPLEMENTAL RESPONSE: Following Mr. Donaldson’s termination within a week or so,

    Mr. Donaldson contacted Solomon Edwards, an accounting contracting company he had




                                                     17
Case 3:18-cv-00097-GEC Document 27-18 Filed 10/31/19 Page 15 of 15 Pageid#: 239




                                       CERTIFICATE OF SERVICE

             I hereby certify that on September 27, 2019,1 served the foregoing document by First Class

    Mail and email, on:



             Jackson S. Nichols, Esq.
             Cohen Seglias Greenhall Pallas & Furman PC
             1828 L. Street, N.W.
             Suite 705
             Washington, D.C. 20036
             (202) 466-4110
             JNichols@CohenSeglias.com

             Lars H. Liebeler, Esq. (admittedpro hac vice)
             Lars Liebeler PC
             1828 L. Street, N.W.
             Suite 705
             Washington, D.C. 20036
             (202) 587-4747
             LLiebeler@LHL-LawFirm.com




                                                         Respectfully Submitted,

                                                                /s/Jack Jarrett
                                                         Jack Jarrett (VSB #86176



                  J.      (XGhtj V hcyA 4-1^
    Cx Ai.     4 r j (>
                                                                  5 1
                                                             4U      be $4         m
                 recoil^ ^ oa „
                                                                              i
             lob/^dl cl
                                                                                  (A'U /Iqh ^
        Oe\V
                                                    23
